DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 27, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1 – 20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

In interpreting the currently amended claims, in light of the specification as well as arguments presented in the response to the Office Actions, the Examiner finds the claimed invention to be patentably distinct from the prior arts of records. 

Therefore, the prior arts of record fail to teach or suggest individually or in combination of “receiving a first signaling and a second radio signal; and transmitting a first radio signal; wherein: the first signaling is correlated to a first synchronization sequence, the first signaling indicates a first feature identity and a second identity, and a first signature sequence is used for generating the first radio signal, a second synchronization sequence corresponds to the second identity; the first synchronization sequence corresponds to a first identity, the first identity differs from the second identity; the first identity is a Physical Cell Identifier and the second identity is a Physical Cell Identifier; the first radio signal is transmitted on a first time-frequency resource set and the first signaling explicitly indicates the first time-frequency resource set; the first signaling is Downlink Control Information; the first feature identity is a Sidelink Synchronization Sequence Identity; the first feature identity is used for generating the first signature sequence; and the first feature identity is an integer not smaller than 0 and not greater than 167; the receiving timing of the second radio signal is used for determining the transmitting timing of the first radio signal; the second radio signal is associated with the second synchronization sequence, and the first synchronization sequence differs from the second synchronization sequence” as recited in Claim 1. Similar limitations are presented in the amended independent Claims 7, 13, and 17.

Dependent claims 2 – 6, 8 – 12, 14 – 16, and 18 – 20 further limit the allowed independent claims 1, 7, 13, and 17. Therefore, the instant claims are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
ABEDINI et al – the UE identifies a first set of wireless resources for synchronization signal transmission that includes a first set of frequency resources that span a first bandwidth, and a second set of wireless resources for broadcast channel transmissions that includes a second set of frequency resources that span a second bandwidth that overlaps at least a portion of the first bandwidth, where the UE then identifies locations of reference signal resources within the second set of wireless resources based at least in part on one or more of a time resource location within the second set of wireless resources or a frequency resource location within the second set of wireless resources relative to the first bandwidth
BERGGREN et al – defining a set of antenna ports for the set of time-frequency resources, and transmitting the broadcast information on the defined set of antenna ports, thereby using the set of time-frequency resources exclusively, wherein a modulation sequence of the resources based at least in part on one or more of a time resource location within the second set of wireless resources or a frequency resource location within the second set of wireless resources relative to the first bandwidth

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI J CHANG whose telephone number is (571)270-5448.  The examiner can normally be reached on Monday - Friday, 10AM-6PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571)272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kai Chang/Examiner, Art Unit 2468       
/LUAT PHUNG/Primary Examiner, Art Unit 2468            

/ASAD M NAWAZ/Supervisory Patent Examiner, Art Unit 2468